Citation Nr: 1760295	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic depressive disorder.

3.  Entitlement to service connection for chronic anxiety disorder.

4.  Entitlement to service connection for a bladder disorder secondary service-connected adenocarcinoma of the prostate.  

5.  Entitlement to service connection for irritable bowel syndrome (IBS) secondary to service-connected adenocarcinoma of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran provided testimony before the undersigned at a Board hearing.  

The issue of entitlement service connection for IBS secondary adenocarcinoma of the prostate is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2016 Board hearing, the Veteran withdrew the issues of entitlement to service connection for PTSD, chronic depressive disorder, chronic anxiety disorder, and bladder disorder secondary service-connected adenocarcinoma of the prostate.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for PTSD, chronic depressive disorder, chronic anxiety disorder, and bladder disorder secondary service-connected adenocarcinoma of the prostate by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issues of service connection for PTSD, chronic depressive disorder, chronic anxiety disorder, and bladder disorder secondary service-connected adenocarcinoma of the prostate and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issues of entitlement to service connection for PTSD, chronic depressive disorder, chronic anxiety disorder, and bladder disorder secondary service-connected adenocarcinoma of the prostate is dismissed.  



REMAND

At the hearing, it was discussed that the claim for service connection for IBS secondary to adenocarcinoma of the prostate was still being developed by the RO and was not actually certified for review.  While a VA for 8 dated in June 2016 reflects this issue had been certified by the RO by appeal, subsequent medical developments and adjudications documented in the record strongly suggested that the RO was still taking action with regard to this claim.  Specifically, it appears that the Veteran's adenocarcinoma of the prostate had recently reappeared, and he was being treated.  The Board notes that he reported at the hearing that the basis for his withdrawal of the other issues above was that he was now rated 100 percent disabled for his recurred prostate cancer.  Significantly, the Veteran claims that he has IBS due to treatment for adenocarcinoma of the prostate, and it was suggested that he intended to submit additional information to the RO in support of the claim.

Over a year has gone by since the Board hearing, and there does not appear to have been any additional adjudicative action by the RO on this issue.  Under the circumstances, the Board will remand this matter to the RO for appropriate development.  It appears that the Veteran was afforded a VA prostate cancer examination in December 2012, wherein the examiner essentially opined that the Veteran did not have signs and symptoms of chronic diarrhea, malabsorption and malnutrition.  The Board finds that, owing to the recurrence of the adenocarcinoma of the prostate cancer and the renewed treatment, along with the ongoing contentions, an additional VA examination focused on the matter of a relationship between any current IBS or similar disorder, and the prostate cancer, would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his IBS.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must specifically provide an opinion addressing the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any IBS or similar disorder present during the pendency of this claim is due to or caused by the service-connected adenocarcinoma of the prostate, to include treatment for adenocarcinoma of the prostate.

b. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any IBS or similar disorder present during the pendency of this claim has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected adenocarcinoma of the prostate, to include treatment for adenocarcinoma of the prostate.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the IBS or similar disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected adenocarcinoma of the prostate, to include treatment for adenocarcinoma of the prostate.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached. 

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


